United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        June 17, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 03-60397
                               Summary Calendar


                             DEOGRATIAS RUKANDIRA,

                                          Petitioner,

                                     versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A78 600 767
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Deogratias Rukandira, a citizen of Burundi, petitions for

review of the final order of the Board of Immigration Appeals

(“BIA”).       The   BIA’s   decision   affirmed,    without    opinion,     the

decision of the Immigration Judge (“IJ”) that denied Rukandira

asylum   and    withholding     of   removal.     Rukandira’s    motion      for

appointment of counsel is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60397
                                   -2-

     Rukandira contends that the BIA’s affirmance without opinion

deprived him of due process.       We have rejected this argument.

Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

     Rukandira asserts that he established past persecution and

that a well-founded fear of persecution.       He asserts that from

October 1998 to August 2000, his home was burglarized, he was

assaulted in the street, his wife was attacked and injured in an

automobile accident, he received threatening phone calls, and a

grenade exploded near his home. Rukandira argues that persons paid

by the Government perpetrated these incidents because Rukandira was

affiliated with and supported the Av-Intwari party.

     We review legal conclusions de novo and findings of fact for

substantial evidence.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).   We will not reverse a BIA decision unless the

evidence is “‘so compelling that no reasonable fact-finder could

conclude against it.’”      Moin v. Ashcroft, 335 F.3d 415, 419 (5th

Cir. 2003).

     To establish eligibility for asylum, an alien must demonstrate

that he was persecuted or that he has a well-founded fear of

persecution on account of “race, religion, nationality, membership

in a particular social group, or political opinion.”    Lopez-Gomez,
263 F.3d at 444-45. Persecution is the “infliction of suffering or

harm, under government sanction.”      Abdel-Masieh v. INS, 73 F.3d
579, 583 (5th Cir. 1996).    A fear is considered well-founded if the

alien can establish, to a reasonable degree, that his return to his
                                No. 03-60397
                                     -3-

country would be intolerable.             Mikhael v. INS, 115 F.3d 299, 305

(5th Cir. 1997).

     The   IJ   concluded    that    Rukandira         did       not   establish   past

persecution or a well-founded fear of persecution based on any of

the statutorily-enumerated grounds. After reviewing the record and

the briefs, we conclude that the IJ’s decision as adopted by the

BIA is supported by substantial evidence and that the record does

not compel a contrary conclusion.                See Moin, 335 F.3d at 419;

Lopez-Gomez, 263 F.3d at 444-45.

     The standard for withholding of removal is more stringent than

the standard for granting asylum.                 Mikhael, 115 F.3d at 306.

Rukandira had to show that a clear probability exists that he will

be persecuted if he is removed.            Id.    Rukandira did not make the

required   showing     for   asylum;      thus,    he       is    not   eligible   for

withholding     of   removal.       Id.    at    306    &    n.10.       Accordingly,

Rukandira’s petition for review is DENIED.

     PETITION FOR REVIEW DENIED; MOTION FOR APPOINTMENT OF COUNSEL

DENIED.